Broyles, C. J.
1. On the trial of one charged with having intoxicating liquor in his possession, where the evidence showed that two policemen arrested him in the city of Thomasville and took some whisky from his person, it was not error to allow the arresting officers to testify that the defendant was drunk when they took the whisky from him, they testifying that “ the defendant was drunk and disorderly in our presence and violating a city ordinance, and we arrested him for violation of city ordinance.” The evidence that he was drunk was relevant for the purpose of showing that his arrest was legal, and therefore that the evidence as to the finding of whisky on his person was legal and admissible against him.
2. -The evidence demanded the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.